On March 22,1994, the Defendant was sentenced to the Department of Corrections to serve a period of ten (10) years for the offense of Issuing a Bad Check, as part of a common scheme, a felony. Five (5) years of this sentence are suspended upon conditions as listed in the March 22,1994 Judgment.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the five (5) year suspended sentence will be dropped and the defendant is sentenced to the Department of Corrections for ten (10) years. During the ten (10) years the defendant shall not use checks or credit devices.
It is not the intent of the Sentence Review Board to change the length of the sentence, the amendment is imposed to allow the Department of Corrections latitude for appropriate placement.
The reason for the decision is that in the case that the defendant does not follow probation conditions, he will return to Montana State Prison on inmate status.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Mr. Chamberlain for representing himself in this matter.